Citation Nr: 1759036	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  10-30 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE


Entitlement to a higher initial rating in excess of 10 percent for coronary bypass surgery.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Ciardiello, Associate Counsel 





INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1972 to September 1976, October 2002 to October 2003, February 2006 to October 2006 and from November 2006 to September 2008, including service in the Persian Gulf from November 2006 to March 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

This case was last before the Board in June 2017 when it was remanded for development. 


FINDING OF FACT

On July 21, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran requesting to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal of the issue of entitlement to an increased initial rating in excess of 10 percent for coronary bypass surgery by the Veteran have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

On July 21, 2017, the Veteran requested that the Board dismiss his appeal of the issue of entitlement to an initial rating in excess of 10 percent for coronary bypass surgery.

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id.  In the present case, the Veteran has withdrawn the appeal of the issue of entitlement to a higher initial rating in excess of 10 percent for coronary bypass surgery, hence, there remain no allegations of errors of fact or law for appellate consideration as to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal of the issue, and it is dismissed.  See Evans v. Shinseki, 25 Vet. App. 7, 15 (2011).


ORDER

The appeal of the issue of entitlement to an increased initial rating in excess of 10 percent for coronary bypass surgery is dismissed.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


